[LOGO] AssetMark Funds® Investment Advisor Genworth Financial Wealth Management, Inc. Prospectus July 31, as amended August 18, AssetMark Large Cap Growth Fund AssetMark Large Cap Value Fund AssetMark Small/Mid Cap Growth Fund AssetMark Small/Mid Cap Value Fund AssetMark International Equity Fund AssetMark Real Estate Securities Fund AssetMark Tax-Exempt Fixed Income Fund AssetMark Core Plus Fixed Income Fund AssetMark Enhanced Fundamental Index® Large Company Growth Fund AssetMark Enhanced Fundamental Index® Large Company Value Fund AssetMark Enhanced Fundamental Index® Small Company Growth Fund AssetMark Enhanced Fundamental Index® Small Company Value Fund AssetMark
